Citation Nr: 1611672	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  12-32 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether the reduction in evaluation from 40 to 10 percent, effective April 12, 2010, was proper for service-connected lumbar spine degenerative disc disease.

2.  Entitlement to a higher rating for service-connected lumbar spine degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to July 1991. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In February 2016, the Veteran was afforded a Board videoconference hearing before the undersigned.  At that time, she submitted additional evidence and waived initial RO review of the evidence.  See 38 C.F.R. § 20.1304(c) (2015).


REMAND

The Board finds that the claim must be remanded for additional development and due process.  

The Veteran was afforded a VA examination in October 2008 and range of motion of the lumbar spine at that time was flexion to 25, extension to 25, left lateral flexion to 25, right lateral flexion to 20, and left and right lateral rotation to 35.  The examiner found objective evidence of pain following repetitive motion.  The RO granted a 40 percent rating based on these examination results in a November 2008 rating decision.  In an April 2010 VA examination, the Veteran's range of motion was flexion to 80, extension to 30, and left and right lateral flexion and left and right lateral rotation to 30.  No objective evidence of pain was found on active motion or following repetitive motion.  Based on this examination, the RO reduced the Veteran's disability rating for the lumbar spine from 40 percent to 10 percent, effective April 12, 2010.

During the February 2016 Board hearing, the Veteran stated that her condition did not improve since the October 2008 VA examination, and, in fact, it has increased in severity.  Significantly, the Veteran retired in 2009.  In a December 2009 letter, the Veteran's employer found that the Veteran was too disabled to work due to degenerative disc disease only and during September 2009 private treatment for the spine, the Veteran described severe pain and neurological symptoms.  This evidence was received in the same month of the April 2010 VA examination.  Moreover, the Veteran's husband commented on worsening back symptoms in a June 2010 statement.

Based on these circumstances, an examination is necessary in this case in order to determine the severity of the Veteran's spine disability and determine whether her condition did in fact improve since the October 2008 VA examination.  Additionally, the rating decision on appeal arose from a claim for increase by the Veteran.  Whether the condition improved or not at the time of the reduction, the examination will also be relevant to the intertwined current rating for service-connected lumbar spine disability.

The Veteran stated during the February 2016 hearing that she receives both VA and private treatment for her back; however, the most recent VA records are dated May 2010 and the most recent private records are dated September 2009 aside from recent radiology reports.  On remand, updated VA and private treatment records should also be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for her claimed lumbar spine disability.  After securing the necessary release, obtain these records, including any outstanding VA treatment records since May 2010.  If these records are not available, a negative reply is required.

2.  Afford the Veteran a VA examination to assess the current severity of the Veteran's service-connected lumbar spine disability and for an opinion regarding whether there has been improvement since the October 2008 VA examination.  The Veteran's file must be made available to the examiner for review.

Based on the examination and review of the record, the examiner is to address all pertinent manifestations of the Veteran's disabilities and the severity of any and all manifestations found, including orthopedic and neurologic manifestations.  All pertinent symptomatology and findings are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  Specifically, the examiner must opine whether the Veteran's lumbar spine disability improved since the October 2008 VA examination under the ordinary conditions of daily life including employment.

3.  Finally, readjudicate the appeal, including the issue of the current rating.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

